Citation Nr: 0410572	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to November 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in September 2002 by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA),

This case is being remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative, if any, if further action is required on their 
part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that his headaches started while he was on 
active duty and have persisted since his separation from service.  
He has identified physicians and medical facilities as having 
treated him for headaches in post-service years.  It is not clear 
from the record, however, whether all available post-service 
records have been obtained, and so further development is 
indicated.

First, the veteran has stated that he was treated for headaches at 
the VA Medical Center (VAMC), in Philadelphia, Pennsylvania, in 
1957 and in 1984-1985.  Although the rating decision in September 
2002 stated that records were requested from the VAMC for the past 
50 years and that there was no record of treatment of the veteran 
at that VAMC, the claims file contains no documentation of a 
request for records from the VAMC or of a response to such 
request.  

Second, the veteran has stated that since 1961 he has been treated 
for headaches at a clinic of the John F. Kennedy (JFK) Memorial 
Hospital, a non-VA facility, in Philadelphia.  The claims file 
contains an authorization by the veteran dated in May 2002 on a 
JFK Memorial Hospital form for release of records regarding 
treatment for headaches.  Treatment records dated from May 1997 to 
May 2002 were then associated with the claims file.  The veteran 
did not specify the dates of treatment for which he was requesting 
the release of records on the hospital's authorization form.  The 
veteran has otherwise completed and submitted to the RO VA Forms 
21-4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for that facility.  It does not 
appear, however, that the RO sent the VA Forms 21-4142 to the JFK 
Memorial Hospital clinic with a request for any and all records of 
treatment of the veteran since 1961.  

The Board additionally notes that the veteran identified having 
been treated for headaches in 1953, immediately after his 
separation from service, but that the physician in question is 
deceased and that the veteran has no knowledge as to the existence 
or location of any records of his treatment by the physician.  
Absent identifying information pertinent to the 1953 treatment, 
further assistance by VA is not required to attempt to obtain such 
records.

With regard to VA's duty to notify the veteran, the Board notes 
that, in April 2003, the veteran stated that his sister could 
testify that he did not have headaches prior to his active service 
and that he had a headache disorder at the time of his separation 
from service.  It does not appear that the veteran has been 
notified that the information and evidence necessary to 
substantiate his claim for service connection for headaches on the 
basis of continuity of symptomatology since service might include 
statements by persons with personal knowledge that he has, as he 
contends, had headaches continuously since his separation from 
service in November 1953.  Further notification by VA is thus 
required.


Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.  The RO should specifically advise the veteran of the 
evidence considered and the reasons and bases for the denial of 
his claim, and then inform him of the nature of evidence necessary 
to substantiate his claim (to include on the basis of continuity 
of symptomatology), what evidence, if any, VA will request on his 
behalf, and, what evidence he is requested to provide.  The RO 
should invite him to submit any evidence in his possession, lay or 
medical, that is potentially probative of his claim.  

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran.  If the RO is unable to obtain any pertinent evidence 
identified by the veteran, it should so inform the veteran and 
request him to submit the outstanding evidence.

3.  In particular, after obtaining any necessary release from the 
veteran, the RO should attempt to obtain copies of any records of 
treatment of the veteran since 1961 at the clinic of the JFK 
Memorial Hospital, Philadelphia, Pennsylvania.  The RO should also 
attempt to obtain copies of the records of any treatment of the 
veteran at the VAMC, Philadelphia, since his separation from 
service in November 1953 and, in particular, any records of 
treatment for headaches in 1957 and in 1984-1985.  Any records 
obtained should be associated with the other evidence in the 
claims file.  All responses, negative or positive, should be 
documented in the claims file.

4.  VA should then review the claims file and undertake any 
additional notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002) and its implementing 
regulations, consistent with all governing legal authority.  The 
RO should include consideration as to whether an 
examination/opinion is needed consistent with 38 C.F.R. § 3.159 
based on a review of the evidentiary record, to include any 
additionally obtained evidence and information.

5. After all indicated development has been satisfactorily 
completed, the RO should re-adjudicate the veteran's claim based 
on a consideration of all of the evidence of record.  If the 
decision remains adverse to the veteran, he and his 
representative, if any, should be provided with an appropriate 
supplemental statement of the case, to include citation to 
pertinent laws and regulations and a discussion of how such laws 
and regulations affect VA's decision, and an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to 
the Board for further consideration, if in order.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Improvement 
Act of 1994, Pub. L. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




